Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 08-24-2021 under request for reconsideration, which have been placed of record in the file. Claims 1-20 are pending.  Further Applicant’s representative has authorized examiner to do examiner amendments during telephone interview on 10-14-2021 to amend the independent claim 1, 16 and 20 to expedite allowability of the instant application.

Interview Summary
Examiner on 10-11-2021 called Applicant’s representative and Examiner mentioned to Applicant’s representative regarding newly searched prior arts per Applicant’s arguments and at the same time Examiner also discussed possible amendments per Applicant’s disclosure (US 202020110523 A1) page 7, paragraphs 111-112 to overcome prior art rejection as well as cited prior arts. Examiner also mentioned newly searched prior arts listed on USPTO 892. Applicant’s representative agreed and per Applicant’s approval authorized Examiner to do Examiner amendments to move instant application forward and achieve compact prosecution. Further Applicant’s representative called per Applicant’s Approval and authorized the Examiner to do Examiner amendments on 10-14-2021 and E-mailed the Examiner Amendments 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Hoon Kim on 10-14-2021.

The application has been amended as follows: 
 
In the Claims  

1.	(Currently Amended) A display module comprising:
a display panel; and
an input sensing unit disposed on the display panel and having a sensing area and a non-sensing area adjacent to the sensing area, the input sensing unit comprising:
a plurality of first conductive patterns overlapping the sensing area, 
a plurality of second conductive patterns overlapping the sensing area, electrically insulated from the first conductive patterns, extending in the second direction, and arranged in the first direction,
wherein: 
each of the first conductive patterns and the second conductive patterns includes mesh lines at least some of which define mesh openings; 
at least one first conductive pattern of the first conductive patterns includes a first pattern and a second pattern, the second pattern having a partial shape of the first pattern and disposed adjacent to the non-sensing area; and 
the second pattern has a line width greater than that of the first pattern in a plan view.

2.	(Original) The display module of claim 1, wherein: 
the first conductive patterns are divided into a first regular group and a first irregular group adjacent to the first regular group; and
each of first conductive patterns in the first irregular group corresponds to the one first conductive pattern.

3.	(Original) The display module of claim 2, wherein the first irregular group includes two outermost first conductive patterns in the sensing area.



5.	(Original) The display module of claim 4, wherein the first patterns of the first conductive patterns in the first irregular group have the same line width.

6.	(Original) The display module of claim 2, wherein the first conductive patterns of the first regular group have the same shape.

7.	(Original) The display module of claim 6, wherein the first conductive patterns of the first irregular group have shapes different from each other.

8.	(Original) The display module of claim 1, wherein: 
each of the first pattern and the second pattern is formed in plural; and
the second patterns include first sub-patterns and second sub-patterns facing each other with the plurality of first patterns interposed therebetween.

9.	(Original) The display module of claim 1, wherein: 
at least one second conductive pattern of the second conductive patterns includes a third pattern and a fourth pattern, the fourth pattern having a partial shape of the third pattern and disposed adjacent to the non-sensing area, and
the fourth pattern has a line width greater than that of the third pattern in a plan 

10.	(Original) The display module of claim 9, wherein: 
the second conductive patterns are divided into a second regular group and a second irregular group adjacent to the second regular group and having different shapes; and
each of second conductive patterns in the second irregular group corresponds to the one second conductive pattern. 

11.	(Original) The display module of claim 10, wherein: 
the second conductive patterns of the second regular group have the same shape; and
the second conductive patterns of the second irregular group have different shapes from each other.

12.	(Original) The display module of claim 9, wherein: 
the first pattern and the third pattern have the same line widths; and
the second pattern and the fourth pattern have line widths different from each other.

13.	(Original) The display module of claim 1, wherein each of the first conductive patterns and the second conductive patterns have a mesh shape.



15.	(Original) The display module of claim 1, wherein: 
the display panel comprises a substrate, a display element layer disposed on the substrate, and an encapsulation layer disposed on the display element layer; and
the input sensing unit is directly disposed on the encapsulation layer.

16.	(Currently Amended) A display module comprising:
a display panel; and
an input sensing unit disposed on the display panel and having a sensing area and a non-sensing area adjacent to the sensing area, the sensing area including a first sensing area and a second sensing area protruding from the first sensing area in a first direction in a plan view, the input sensing unit comprising:
a plurality of first conductive patterns overlapping the first sensing area, extending in the first direction, and arranged in a second direction perpendicular to the first direction;
a plurality of second conductive patterns overlapping the first sensing area, electrically insulated from the first conductive patterns, extending in the second direction, and arranged in the first direction; and
a notch conductive pattern overlapping the second sensing area,
wherein each of the first conductive patterns and the second conductive patterns includes mesh lines at least some of which define mesh openings, and


17.	(Original) The display module of claim 16, wherein: 
each of the first conductive patterns, the second conductive patterns, and the notch conductive pattern has a mesh shape; and
each of the first conductive patterns and each of the second conductive patterns have the same line width.

18.	(Original) The display module of claim 16, wherein: 
the second sensing area includes a first sub-sensing area and a second sub-sensing area spaced apart from the first sub-sensing area and facing the first sub-sensing area in the second direction; and
the notch conductive pattern includes a first notch sensing pattern overlapping the first sub-sensing area and a second notch sensing pattern overlapping the second sub-sensing area.

19.	(Original) The display module of claim 18, wherein a distance between the first sub-sensing area and the second sub-sensing area in the second direction is in a range of 20% to 50% of the sum of a length of the first sub-sensing area and a length of the second sub-sensing area in the second direction.

20.	(Currently Amended) An input sensing module comprising:

a plurality of second conductive patterns electrically insulated from the first conductive patterns, extending in the second direction, and arranged in the first direction,
wherein: 
each of the first conductive patterns and the second conductive patterns includes mesh lines at least some of which define mesh openings; 
at least one of the first conductive patterns includes a first pattern and a second pattern having a partial shape of the first pattern; and 
the second pattern has a line width greater than that of the first pattern in a plan view. 

Response to Amendment
The response of 08-24-2021 to office action mailed on 05-25-2021is mere request for reconsideration. Further Applicant’s representative has authorized examiner to do examiner amendments during telephone interview on 10-14-2021 to amend the independent claims 1, 16 and 20 to expedite allowability of the instant application. Applicant’s Arguments regarding objection to claims 1, 2, 7, 9, 10, 12, 13 and 16 are persuasive therefore claims objections is withdrawn.

Applicant’s representative has authorized examiner to do examiner amendments during telephone interview on 10-14-2021 to amend the independent claims 1, 16 and 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s representative has authorized examiner to do examiner amendments during telephone interview on 10-14-2021 to amend the independent claims 1, 16 and 20 to expedite allowability of the instant application. Applicant’s arguments filed on 08-24-2021 with examiner amendments are convincing. As argued by applicant in remarks of 08-24-2021 with the Examiner Amendments of 10-14-2021 and after further consideration as well as extensive search the prior art of Sung Jae Moon et al. (US 20200371621 A1) with all the other prior art cited on 892’s 1449’s, searched in NPL and all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
each of the first conductive patterns and the second conductive patterns includes mesh lines at least some of which define mesh openings; at least one first conductive pattern of the first conductive patterns includes a first pattern and a second pattern, the second pattern having a partial shape of the first pattern and disposed adjacent to the non-sensing area; and the second pattern has a line width greater than that of the first pattern in a plan view.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

10-15-2021